         Case 3:19-cv-00115-JTK Document 20 Filed 06/19/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

TERRENCE TYLER                                                                 PLAINTIFF

V.                          CASE NO. 3:19-CV-00115-JTK

ANDREW SAUL,
COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                             DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Commissioner.

       DATED this 19th day of June, 2020.




                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
